          Case 3:20-cv-01580-IM         Document 32       Filed 09/30/20      Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON



 JOSEPH GIBSON and RUSSELL                            Case No. 3:20-cv-01580-IM
 SCHULTZ
                                                      ORDER ON PLAINTIFF’S AMENDED
                Plaintiffs,                           MOTION FOR EXPEDITED
                                                      DISCOVERY
        v.

 MIKE SCHMIDT, in his official capacity
 as District Attorney of Multnomah County,
 Oregon, MULTNOMAH COUNTY
 DISTRICT ATTORNEY'S OFFICE, and
 BRAD KALBAUGH, in his official
 capacity as a Multnomah County Deputy
 District Attorney,

                Defendants.


IMMERGUT, District Judge.

       In this Amended Motion for Expedited Discovery, ECF 12, Plaintiffs seek discovery to

support their claims of “bad faith, selective, and retaliatory prosecut[ion].” ECF 1 at 2. In

particular, they wish to support their pending Motion for a Temporary Restraining Order and

Preliminary Injunction, ECF 5, which asks this Court to prevent Defendants “from continuing

PAGE 1 – ORDER
          Case 3:20-cv-01580-IM         Document 32       Filed 09/30/20      Page 2 of 4




the selective and bad faith prosecution of Plaintiffs in Multnomah County Circuit Court Case

Nos. 19CR53042 and 19CR53035.” ECF 5 at 7.

                                              STANDARDS

       Fed. R. Civ. P. 26(d) states that “[a] party may not seek discovery from any source before

the parties have conferred,” though it can begin earlier if authorized by local rule, order, or

stipulation. Fed. R. Civ. P. 26. “This will be appropriate in some cases, such as those involving

requests for a preliminary injunction or motions challenging personal jurisdiction.” Fed. R. Civ.

P. 26 advisory committee’s note.

       Ninth Circuit courts “apply the ‘good cause’ standard in deciding whether to permit early

discovery.” Palermo v. Underground Sols., Inc., 2012 WL 2106228, at *2 (S.D. Cal. June 11,

2012). “Good cause exists when the need for expedited discovery, in consideration with the

administration of justice, outweighs the prejudice to the responding party.” Citizens for Quality

Educ. San Diego v. San Diego Unified Sch. Dist., 2018 WL 1150836, at *2 (S.D. Cal. Mar. 5,

2018). Good cause may exist when a party seeks a preliminary injunction or temporary

restraining order, but “expedited discovery is not automatically granted” in such a case. Am.

LegalNet, Inc. v. Davis, 673 F. Supp. 2d 1063, 1066 (C.D. Cal. 2009) (referring specifically to

preliminary injunctions). “Factors commonly considered in determining the reasonableness of

expedited discovery include, but are not limited to: (1) whether a preliminary injunction is

pending; (2) the breadth of the discovery requests; (3) the purpose for requesting the expedited

discovery; (4) the burden on the defendants to comply with the requests; and (5) how far in

advance of the typical discovery process the request was made.” Id. at 1067 (internal quotations

and citations omitted).

                                              DISCUSSION



PAGE 2 – ORDER
           Case 3:20-cv-01580-IM       Document 32        Filed 09/30/20     Page 3 of 4




       The first issue the Court must address is whether Plaintiffs’ claims would constitute an

exception to the Younger abstention doctrine which mandates that a federal court decline

jurisdiction in the face of ongoing state proceedings, such as those here. These exceptions are

“bad faith, harassment, or any other unusual circumstances that would call for equitable relief.”

Younger v. Harris, 401 U.S. 37, 54 (1971). Finding good cause to expedite limited discovery on

this question, this Court GRANTS in part and DENIES in part Plaintiff’s Amended Motion for

Expedited Discovery, ECF 12, for the limited purpose of determining whether an exception to

Younger exists in this case.

       Specific limitations are imposed as follows.

       RFP 1 is DENIED.

       RFP 2 is DENIED.

       RFP 3 is GRANTED as amended by this Court: All documents constituting, referring or

relating to the non-prosecution policy issued by Multnomah County District Attorney Mike

Schmidt on or about August 11, 2020, including but not limited to drafts of the policy, emails

regarding the policy, memoranda or other documents analyzing the policy, memoranda or other

documents concerning the likely impact of the policy, and comments received concerning the

policy, including any and all documents that refer to how this policy relates to the prosecution of

Joseph Gibson, Russell Schultz, or members of the group known as “Patriot Prayer,” as well as

any and all documents referring to or relating to retroactive application of the policy, which this

Court defines as application prior to Aug 11, 2020, with respect to riot charges pursuant to ORS

166.015.

       RFP 4 is DENIED.

       RFP 4A is DENIED.



PAGE 3 – ORDER
       Case 3:20-cv-01580-IM      Document 32      Filed 09/30/20    Page 4 of 4




     RFP 5 is DENIED.

     RFP 6 is DENIED.

     Defendants must provide said discovery by October 14, 2020.

     IT IS SO ORDERED.

     DATED this 30th day of September 2020.


                                               /s/ Karin J. Immergut
                                               Karin J. Immergut
                                               United States District Judge




PAGE 4 – ORDER
